 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    ROBERT TERRY, et al.,                             No. 2:16-cv-00806 WBS AC
12                       Plaintiffs,
13           v.                                         ORDER
14    REGISTER TAPES UNLIMITED, et al.,
15                       Defendants.
16

17

18          Before the court is plaintiff’s motion to compel discovery and for sanctions, set for

19   hearing on May 15, 2019 at 10:00 am. ECF No. 100. This discovery motion was referred to the

20   undersigned pursuant to Local Rule 302(c)(1). The court has determined that oral argument is

21   unnecessary to decide the matter; the motion shall be submitted upon the record; and accordingly,

22   the hearing set for May 15, 2019 is hereby vacated. E.D. Cal. R. 230(g).

23          Within three days of this order, plaintiff shall file under seal the documents referred to in

24   Mr. Boucher’s Amended Declaration (ECF 101.1) as Exhibit K (RTU 9079, 9129, and 9234),

25   regarding the costs of tape. These documents are pre-approved to be filed under seal. Plaintiff

26   need not comply with the typical procedures for requests to seal set forth in Local Rule 141(b).

27   Plaintiff shall e-mail the documents to the undersigned’s proposed orders inbox, and copy

28   opposing counsel. This e-mail must also include a separate document to be filed publicly
                                                       1
 1   describing generally the documents to be filed under seal and the basis for sealing.
 2          The court hereby ORDERS that:
 3      1. Plaintiff’s motion to compel (ECF No. 100) is taken under submission;
 4      2. The hearing set for May 15, 2019 is VACATED; and
 5      3. Within three days of this order, plaintiff shall submit the described documents to be filed
 6          under seal.
 7              a. Plaintiff is exempted from the notice requirements of Local Rule 141(b) with
 8                  respect to this one-time filing.
 9          IT IS SO ORDERED.
10   DATED: May 13, 2019
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       2
